Civil actions in claim and delivery brought to determine the ownership and to recover the possession of a Dodge automobile, plaintiff in each suit asserting superior right to the property.
The two cases were consolidated and tried as one, and resulted in the following verdict:
"1. Is the plaintiff, Consolidated Insurance and Realty Company, the owner and entitled to the possession of the Dodge roadster automobile in controversy? Answer: Yes. *Page 802 
"2. Is the plaintiff, J. B. Waddell, the owner and entitled to the possession of the Dodge roadster automobile in controversy? Answer: ____.
"3. What was the value of the Dodge roadster automobile in controversy? Answer: $1,000."
From a judgment on the verdict in favor of the Consolidated Insurance and Realty Company, J. B. Waddell, plaintiff in the second action, appeals, assigning errors.
The controversy on trial narrowed itself to an issue of fact, determinable alone by the jury. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error. The case presents no new question of law, or one not heretofore settled by our decisions; it only calls for the application of old principles to new facts. The verdict and judgment must be upheld.
No error.